UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2011 Date of reporting period:December 31, 2011 Item 1. Reports to Stockholders. Marketfield Fund Annual Report December 31, 2011 Investment Adviser Marketfield Asset Management, LLC 292 Madison Avenue 14th Floor New York, New York 10017 www.marketfield.com Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 9 INVESTMENT HIGHLIGHTS 10 SCHEDULE OF INVESTMENTS 12 SCHEDULE OF SECURITIES SOLD SHORT 16 SCHEDULE OF OPTIONS WRITTEN 17 SCHEDULE OF OPEN FUTURES CONTRACTS 17 STATEMENT OF ASSETS AND LIABILITIES 18 STATEMENT OF OPERATIONS 19 STATEMENT OF CHANGES IN NET ASSETS 20 FINANCIAL HIGHLIGHTS 21 NOTES TO FINANCIAL STATEMENTS 22 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 31 BASIS FOR TRUSTEES’ APPROVAL OF INVESTMENT ADVISORY AGREEMENT 32 NOTICE OF PRIVACY POLICY & PRACTICES 35 ADDITIONAL INFORMATION 36 Annual Commentary 2011 Dear Shareholders: For the one year period ended December 31, 2011, Marketfield Fund provided a total return of 3.70%, slightly higher than most domestic equity indices.The greatest specific contributors to our returns were short positions in emerging market indices and global financial stocks.A substantial long position in long-term U.S. Treasury bonds also contributed to our results, and acted as an effective hedge against the long side of the equity portfolio during the worst of the summer turmoil.Given that the markets generally adhered to the thematic outcomes that we expected a year ago, the results were somewhat disappointing. When all was said and done, most popular expectations of market and macroeconomic conditions over the past year proved mistaken.Directional correlations across markets that arose on a daily basis did not, as suggested by much of the commentary, result in a simple sorting of all assets into either “risk on” or “risk off” baskets.In actuality, the annual dispersion of results among asset types that appeared correlated on a short-term basis was as wide as anything we have seen in decades.The erratic distribution was reflected in the results of professional money managers, particularly in the hedge fund and unconstrained categories. The U.S. markets, widely touted as the most dangerous a year ago, provided returns that ranged from acceptable to, in the case of treasury bonds, spectacular.Emerging markets, high on nearly everyone’s list of favored venues, ranged from disappointing to disastrous.Commodities were mixed, with gold holding on to good annual gains while broad commodity indices were generally disappointing. The difficulties presented by the investment environment are, in many ways, unique to this age.Speculation appears to have eclipsed football (both sorts) as the new international pastime.Every bit of news from every corner of the Earth is seized upon as a crucial piece of some puzzle that requires resolution by the time the day’s broadcast slot ends.Markets are being driven into a constant state of frenzy, and participants are right behind. The noise to signal ratio has gone through the roof, and the general response among investors has been to trade more ardently on the basis of short-term noise.The availability of unlimited, real time data flows has given rise to a sense that there is significance in the day-to-day or moment-to-moment dislocations.In fact, these are simply a function of regulatory changes that have made markets less liquid.We believe the random, daily disorder in market prices has little to do with the fundamental state of business. The signals that show some longer-term persistence are largely ignored.That has a great deal to do with the transformation of financial news into a 24-hour reality show, one that needs a story a second to keep ratings up.Long-term themes that persist in their influence become nothing but boring reruns.Where no new story exists, one can easily be invented in response to the thousands of data points that appear each day.“Full of sound and fury, Signifying nothing”, is as apt a description of the daily media and market environment as we have come across.In the interest of media relations, we omit Macbeth’s preceding line. Our response to the carnival of news, data, opinion and volatility is to try, as best we can, to maintain a perceptual framework that allows us to keep our distance from the disorder.In the absence of adequate separation and perspective it is too easy to be pulled into action on the basis of random fluctuations.With the lack of liquidity resulting in greater and greater local displacements, changing one’s mind according to the market’s most recent twitches can become extremely expensive. The persistent macroeconomic themes that constitute the basis of our long-term framework are not too different from those that we set forth last year.We see a structural under-allocation to liquid, domestic assets and an over-affection with alternatives to U.S. equity ownership.The typical large institution has spent the last several years diversifying away from traditional equity strategies toward increasingly exotic, illiquid and opaque venues.This is an ex-post response to two serious bear markets within one ten-year period and equity returns, which, in the clarity of a rear view mirror, have been terrible. Further impelling the flight from U.S. stocks has been their heightened short-term volatility, which has been mistakenly conflated with increased risk.Illiquid assets have the apparent benefit of not being marked to market on a regular basis, thus eliminating the emotional pressures arising from short-term volatility.The fact that most of the popular, illiquid alternatives like forest land, commercial real estate, farms and energy properties are trading at substantially higher multiples of cash flow than the broad equity indices has not deterred the inbound flows. 3 The rear view mirror approach to navigation is particularly widespread in the case of emerging markets.Their ten-year returns have dwarfed those of nearly all other broad asset categories, and popular enchantment with their secular prospects remains in place despite terrible results in 2011.This strikes us as the most glaring and potentially dangerous disparity between performance and perception that we see as 2012 begins. Our concerns about the stability and performance of emerging market assets derive from macroeconomic and market related factors which, when taken together, have the potential to provoke declines on the order of technology stocks from 2000-2002 or real estate related securities from 2007-2009.What is most striking from the standpoint of sentiment is the degree to which the intermediate declines have been excused by a widespread belief that the long term is so unequivocally promising that any immediate weakness can be ignored.In the experience of this writer the belief that the long term can justify stubborn adherence in the face of any results to the contrary has been a characteristic of every important, secular peak in the past 40 years. The “nifty fifty” leaders of the early 1970s were described as “one decision stocks” right up to the decline that saw them give up 60-90% of their values in 1973-1974.Oil stocks were a third of the entire weighting of the S&P 500 Index when they peaked in 1980 with the widespread belief being that oil prices could only rise over the long term.“Japan Inc.” was widely regarded as the apogee of human enterprise when the Nikkei was peaking at 40,000.The first 30% down did nothing to change the consensus view that the long-term story was so compelling as to allow one to ignore any cyclical declines. Technology and growth stocks began their declines in 2000 amidst a chorus of long-term cheers.At the same time a popular hypothesis arose, explaining that over the longer run, there was no risk in buying and holding an S&P index fund, since (as of 2000) there were no examples of ten year periods during which there were negative or inadequate total returns.Buy and hold conquered all.Until the ensuing ten years. Few readers need to be reminded of the long-term belief in HPA (house price appreciation, later Negative HPA) that prevailed in the middle of the decade past, and persisted well into the ensuing decline.By the time it was conceded that there could be something more than a short-term problem, there were no bids. When an asset type has offered a lifetime worth of investment returns over the course of a decade or less, the popular, institutional and academic responses invariably turn to long-term extrapolation.After all, one needs a good, thorough and unassailable rationale to advocate allocations to something that has already appreciated by eight or ten times and is beginning to show poor intermediate term results.Investors’ perceptions of emerging markets appear to have reached the stage of extrapolation ad infinitum in response to poor relative and absolute results in 2011. The institutional pressures to whistle past the graveyard of an aged uptrend are considerable.They result from the tendency of global financial service companies to build elaborate and extensive marketing and delivery mechanisms around the assets or strategies that have been the most popular.It is nearly impossible, from an institutional standpoint, to begin talking down prospects for markets that have so many recent positives to emphasize, markets in which the most money has been made, spent, and where one’s highest paid and most powerful employees work.Imagine the internal debates that would arise should a major investment bank, having just spent tens of millions of dollars to establish an all-star presence in some important emerging markets region, began hearing its strategy team state publically that said region was looking like a potential long-term problem.The disincentives to such skepticism would be even greater in a country where a part of the risk had to do with government corruption and where the leaders, who personally controlled which firms could and could not enter their markets, did not take kindly to criticism. A dangerous sentiment background, in which opinion seems to remain bullish in the face of market action to the contrary is compounded by rapidly deteriorating fundamental and monetary conditions in many developing economies.These have their roots in the aftermath of the 2008 crisis, which involved very few real economic dislocations in emerging markets (EM).The fundamental problems centered on U.S. and European property manias and credit instruments linked to them.As the Federal Reserve addressed the liquidity crisis resulting from the forced liquidations of margined assets and the collapse of Lehman Brothers, the stabilization of world markets allowed for a prompt recovery in emerging market assets, where there had been little fundamental disturbance to work through. The rapid recovery of markets and economies in the developing world from 2008 on came on top of powerful bull markets that began between 1998 and 2002.This had the effect of convincing the vast majority of observers that there was a special form of immunity inherent in developing markets.The steady stream of capital inflows grew into a 4 flood.Local markets were inundated with capital inflows, which inflated asset prices, currencies and the wealth of those citizens who were in the midst of the inflow streams.Central banks responded to the steady rise in local exchange rates by increasing liquidity in the hope of slowing currency appreciation and mitigating the strains on export sectors.All of the elements of a credit and asset price boom were present, along with the seeds of traditional inflation.Bank lending grew at several times the pace of economic activity, with the attendant relaxation of credit standards. When asset price inflation finally spilled over into the consumption side of the economy, central banks found themselves between an array of rocks and hard places.The rapid rise of consumer costs in developing markets was abetted by the investment appetite for commodities as an asset class that had developed during the past cycle.As portfolio flows into commodities accelerated, partially provoked by quantitative easing (QE2) in the United States, prices followed.This had a particularly acute effect in emerging market economies, where basic commodity consumption accounts for a much higher proportion of consumer spending (and inflation indices) than in developed markets. The net effect was to force EM central bankers to reverse course and introduce tightening measures to address the social stresses that were being fueled by inflation.These measures ranged from traditional banking and money market intervention to what have become known as “macro-prudential” approaches, where specific administrative orders were enacted with the hope of slowing particular sectors and prices. The combination of monetary tightening, inflated asset prices and the residue of the post 2008 EM credit boom struck us as a dangerous combination.We have been writing on this topic for about a year, and we still see very little popular agreement with our position, particularly in the preferences of fund investors. Between the market lows of 2008-2009 and the end of 2011, the most striking feature of the fund flow data has been the relentless preference for non-dollar equity funds, particularly those with emphasis on emerging markets.In 2011, a year in which the U.S. equity markets have been standouts, more than $140 billion has been withdrawn from equity funds, with all the withdrawals coming from domestic funds (funds focused on foreign stocks have seen small net inflows). In spite of three years of flows towards EM assets, they have stopped performing and were, over the past year, one of the most disappointing components of any diversified portfolio. The phenomenon whereby flows continue but price appreciation stops seems contra-logical at first glance.It is however, illustrative of one of our basic market theorems, namely, that all bull markets end with supply responses.Faltering demand is never the bête noir of a powerful uptrend.Human beings do not, with minor exceptions, lose their affection for something that has worked. What sets investors and speculators on the path toward losing their enthusiasm is that the favorite asset stops appreciating.It stops appreciating in the face of continuing demand because it reaches a price at which new and expanded supplies are recruited.Part of the new supply comes naturally in the form of higher price, as the supply demand balance is expressed in monetary terms rather than physical units.The more telling increase comes from new sources of supply.This is the soundest indication that prices have reached a behaviorally important level.It is true in every bull market in all asset types.An abnormal supply response is the ringing bell. In the instance of capital markets, the supply response to enthusiastic and persistent demand is very straightforward.New issuance of securities always rises up to absorb any incremental increase in demand late in bull markets.With securities, there is normally a larger and more prompt supply response than in less liquid asset types.Building the additional billions of dollars worth of apartments or homes to take advantage of extraordinarily high prices and profit margins takes a lot longer than putting together road shows and printing prospectuses. The question of what price level is likely to prompt a terminal supply response in markets is difficult to address in prospect but easy to recognize when it has prompted changed behavior.The time lapse between a boom of new issuance and the beginning of the ensuing bear market is similarly difficult to predict by rule but more easily identifiable once under way.The clearest sign is a halt and reversal of prices in the face of continuing robust demand and bullish sentiment.Failed and withdrawn offerings are another good warning sign. All of these are clearly present (or recently past) within a number of important emerging markets.A cursory look at the level of new issuance in emerging market equities and fixed income during the past year tells the supply story with extreme clarity.It is why, in the face of continuing inflows, prices have actually declined. 5 Whether the EM bear markets of 2011 will prove transitory or will mark the beginning of painful secular declines remains an open question.As long as the general level of enthusiasm remains high, we are inclined to treat the sector with the same degree of caution that we expressed with respect to financials and housing sectors five years ago. From a timing perspective, we hear a great deal of discussion about the fact that EM central banks have now recognized the local weakness and have abandoned their tightening biases and, in many cases, have begun to ease policy.This is correct, but it has been our experience that central bank policy usually lags markets in both directions, and does not catch up until the cycle that they are trying to address has reached an extreme.Central bankers tend to start too late and stay too long, which is not surprising given the institutional and bureaucratic nature of their processes. The continuing risks in emerging markets lead us reluctantly to a mention of Europe, which has become everyone’s favorite risk factor and the presumed breeding ground for all black swans. From our perspective, European sovereign debt problems are fairly well integrated into market expectations and should not, under any circumstances, present any sort of existential threat to the common currency. Try as we might, we find it difficult to see why any of the heavily indebted members of the Euro region would choose to abandon the Euro and return to their previous currencies.There exists an argument that the peripheral Euro countries should revive their own currencies in order to then devalue and reduce the real burden of their external debts.This is the traditional Latin American playbook, which is simply a messy and roundabout form of default. If Greece or Italy or Spain really wishes to default, they can do it quite straightforwardly by simply refusing to pay their debts.There is no need to go through the rigmarole of trying to convert the entire internal monetary system to a new unit of account and then pretending that the conversion of obligations from Euro terms to something new would not constitute an actual default. The fact that the financial authorities are trying to craft a restructuring of Greek debt in a form that can technically pass as “voluntary” and thereby avoid triggering the credit default swaps written against Greek debt is just another foolish political evasion of the facts.It is, like all of the political theatre in European financial circles, simply an effort to apportion the pain of real loss that has already occurred.Whether certain banks or insurance companies are going to have to pay back credit losses to hedge funds that hold swaps against Greece is a political, not economic issue. The question of whether these institutions or others holding different sorts of sovereign debt should be allowed to fail, or be nationalized or be beaten with staves is, likewise, more a matter of politics than economic policy. Except in the case of an acute monetary contraction brought about by European Central Bank (ECB) failure to act in the face of widespread institutional failures (as was the case in the U.S. eighty years ago), the various paths by which the consequences of sovereign restructurings are distributed will have only specific, rather than general, Euro-wide effects. In this day and age, the Euro, like all currencies, is nothing more than a convenience.It fulfills two of the three roles of money as a unit of account and medium of exchange quite well.The third role of money, as a store of value, is a remnant of ages past, where the purchasing power of money held at money market rates of interest or produced in strictly limited quantities might reasonably be expected to maintain most of its purchasing power over time. With money market rates at zero and global holdings of cash and near cash at record levels, the store of value function of monetary assets has been replaced by what we would broadly term “investment media”.These include all assets with the prospect of providing returns that will at least maintain the purchasing power of the original capital over time.The fact that every asset type within this group involves some degree of nominal risk over and above cash makes for a very uncomfortable environment for those who are averse to the possibility of any loss. The notion that a current member of the Euro zone would be better off reintroducing local currency volatility into its business, savings and investment formula strikes us as misguided.In fact, the elimination of exchange rate volatility is one of the few theoretical justifications in the original plan for a common currency that has worked out as planned. Another mistaken notion that we hear a great deal of is the idea that if a country cannot live up to the fiscal standards of the stronger members of Europe and honor all of its obligations in good order, than it should be expelled from the common currency and forced to go back to seashells or wampum.This makes little sense from the standpoint of 6 the stronger nations, given that the wide circulation of the common currency is of greatest advantage to those able to enjoy borrowing at the lowest rates.There has been little disadvantage to the U.S. in the fact that many nations, some with less than pristine financial standing, have effectively chosen to use the dollar as a unit of account and medium of exchange within their own borders.If and when California cannot handle its debt burden, it is unlikely that it will be forced to abandon the dollar.It will, however, like Greece or Italy, have to restrain government spending and beg for the support of wealthier states. From our perspective, European debt markets are working just as they should.Profligate sovereigns are being weaned forcibly from their borrowing habits by markets, rather than by externally imposed fiat.The German government ought to thank its lucky stars that it does not have to dictate fiscal policy to its southern neighbors.The markets are doing it for them.The best financial disciplinary mechanism involves a cap on borrowing, either de jure or de facto, that acts, in effect, like a strong version of a balanced budget law.When markets have told you that you may only borrow X amount at Y rate, the arithmetic works back into a structure of budgetary imperatives that can be addressed as each nation sees fit.If Greece wants to sell the Parthenon, raise taxes, cut the government payroll or merge with Cyprus, all of that is their business.As long as they realize that the markets have imposed a hard cap on spending that is roughly in line with their receipts plus regional charity, no further external restraints are needed. A system whereby markets reward responsible fiscal management with low borrowing costs and rein in those unable to control their spending by cutting off access to further credit is exactly what Europe needs if it is to prosper in the longer-term.As long as markets remain awake to sovereign risks and impose discipline on the wayward members of the European Union (EU), there is no need for new treaties, rules or enforcement mechanisms. From a practical perspective, it is our sense that the regime change at the ECB and the subsequent extension of term funding for the banking system and a cut in base rates marked a turning point in the systemic crisis.Removing the immediate threat to bank liquidity has resolved the capital market emergency within the EU.Forced liquidation of bank assets is a much less ominous threat, and money market rates have begun to reflect the diminished risk. Countries and businesses within Europe that have behaved responsibly should be in positions to move forward.The easier monetary conditions arising from the need to save the weak members of the EU will wind up having a greater positive influence on the strongest sectors, which did not need the help in the first place but are best positioned to take advantage of it. Monetary and credit conditions in the U.S. stand in stark contrast to those arising in emerging markets and Europe during the first three quarters of 2011.There was little or no private sector credit expansion and no central bank tightening in the United States between 2009 and 2011.This is a primary factor in the striking outperformance of dollar assets over the past year.It is a big plus in the relative performance of Dr. Bernanke against most of the rest of the world’s central bankers since the crisis lows of 2008. In addition to the restraint shown by the Federal Reserve, markets embarked on a dramatic easing path following the rate peaks of early 2011 and the economic softening that followed.It is important to remember that ten-year rates on U.S. treasuries rose to around 3.50% in early 2011.Thirty-year yields peaked at around 4.75%.At those levels, a cyclical slowing of the domestic economy followed, just at the point that many economists were raising forecasts.At the same time, long-term U.S. bonds were being singled out as the worst possible asset to hold for 2011. After the higher rates did their traditional job of moderating the economy, long bonds turned out not the worst but the best of all liquid assets on the face of the planet.Circumstances now seem to have come full circle. After peaking in the first quarter, long-term rates plunged for most of the year to levels that should prove highly beneficial to important parts of the domestic economy.The move in ten-year yields from 3.5% to well below 2% will rekindle the credit sensitive sectors of the economy, and should further tip the balance of return away from apparently safe assets to those that can take advantage of nearly free debt capital. It is our sense that we are beginning another market cycle, with typical early stage leadership in credit cyclicals.These include some of the worst laggards of the 2009-2011 recovery, including financials, housing and construction related shares.We have moved the portfolio in the direction of the early cycle sectors, while maintaining short positions mainly in emerging markets. 7 Global markets always comprise sectors that are improving and sectors that are deteriorating over the longer term.Changing macroeconomic conditions work to the advantage of certain activities while simultaneously impairing others.The difficulty in portfolio management is a function of never knowing which side of the equation markets will embrace over the short or intermediate term.That is why we try to maintain not only thematic but directional diversification, with a part of the portfolio designed to contribute positive returns when certain sectors come under pressure. In years like 2011, where global markets seemed to change their messages every day about whether the restorative or destructive forces were likely to prevail, a portfolio that carries some exposure on the short side allows for more measured response in the face of pressure, which, in money management and every other aspect of life, is crucial for long-term success. January 18, 2012 Michael C. Aronstein President The information provided herein represents the opinion of the Portfolio Manager and is not intended to be aforecast of future events, a guarantee of future results, or investment advice. Mutual fund investing involves risk. Principal loss is possible. The Fund invests in smaller companies, which involve additional risks such as limited liquidity and greater volatility.The Fund invests in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods. These risks are greater for investments in emerging markets. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investment by the Fund in lower-rated and non-rated securities presents a greater risk of loss to principal and interest than higher-rated securities. Investments in asset-backed and mortgage-backed securities involve additional risks such as credit risk, prepayment risk, possible illiquidity and default, and increased susceptibility to adverse economic developments. The Fund regularly makes short sales of securities, which involves the risk that losses may exceed the original amount invested; however, a mutual fund investor’s risk is limited to the amount invested in a fund. The Fund may also use options and futures contracts, which have the risks of unlimited losses of the underlying holdings due to unanticipated market movements and failure to correctly predict the direction of securities prices, interest rates and currency exchange rates. The investment in options is not suitable for all investors. Investments in absolute return strategies are not intended to outperform stocks and bonds during strong market rallies. Must be preceded or accompanied by a prospectus. The S&P 500 Index (SPX) is a broad-based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. The securities holdings and volatility of the Fund differ significantly from the stocks that make up the SPX. You cannot invest directly in an index. Japan's Nikkei 225 Stock Average is composed of securities of Japan's top 225 blue-chip companies listed on the Tokyo Stock Exchange. Cash flow is a revenue or expense stream that changes a cash account over a given period.Correlation is the mutual relation of two or more things. The Marketfield Fund is distributed by Quasar Distributors, LLC. 8 MARKETFIELD FUND Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including redemption fees, and (2) ongoing costs, including advisory fees and other fund expenses. The Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (7/1/11 – 12/31/11). Actual Expenses The first line of the following table provides information about actual account values and actual expenses. Although the Fund charges no sales load, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. You will be charged a redemption fee equal to 1.00% of the net amount of the redemption if you redeem your shares of the Fund within sixty days of purchase. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of exchange-traded funds or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the Example. The Example includes, but is not limited to, advisory fees, fund administration and accounting, custody and transfer agent fees and dividends and interest expense on short positions. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Marketfield Fund Beginning Ending Expenses Paid Account Value Account Value During Period 7/1/11 12/31/11 7/1/11 – 12/31/11* Actual** Hypothetical (5% return before expenses)*** * Expenses, including dividends and interest expense on short positions, are equal to the Fund’s annualized expense ratio of 2.50%, multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. ** Excluding dividends and interest expense on short positions, your actual cost of investing in the Fund would be $7.95. *** Excluding dividends and interest expense on short positions, your hypothetical cost of investing in the Fund would be $7.93. 9 MARKETFIELD FUND Investment Highlights (Unaudited) The investment objective of the Fund is capital appreciation. The Fund seeks to achieve its investment objective by investing primarily in common and preferred stocks and other equity instruments, bonds and other fixed-income securities, and other investment companies, including exchange-traded funds (“ETFs”), in proportions consistent with the Adviser’s evaluation of their expected risks and returns. In making these allocations, the Adviser considers various factors, including macroeconomic conditions, corporate earnings at a macroeconomic level, anticipated inflation and interest rates, consumer risk and the Adviser’s perception of the outlook of the capital markets as a whole. The Fund’s assets may be allocated between equity securities and fixed-income securities at the discretion of the Adviser. The Fund’s allocation of portfolio assets as of December 31, 2011 is shown below. Allocation of Portfolio Assets % of Net Assets Average Annual Total Returns as of December 31, 2011 Since Inception One Year Three Years (7/31/07) Marketfield Fund 3.70% 15.83% 8.00% S&P 500 Index 2.11% 14.11% (1.09)% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month-end may be obtained by calling 1-866-236-4298. The Fund imposes a 1.00% redemption fee on shares held sixty days or less. Performance quoted does not reflect the redemption fee. If reflected, total returns would be reduced. Investment performance reflects fee waivers in effect. In the absence of such waivers, total returns would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following chart illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The chart does not reflect any future performance. (continued) 10 MARKETFIELD FUND Investment Highlights (continued) (Unaudited) The S&P 500 Index includes 500 common stocks, most of which are listed on the New York Stock Exchange. The Index is a market capitalization-weighted index representing approximately two-thirds of the total market value of all domestic common stocks. One cannot invest directly in an index. Growth of $10,000 Investment * Inception Date 11 MARKETFIELD FUND Schedule of Investments December 31, 2011 Shares Value COMMON STOCKS 72.61% Beverage and Tobacco Product Manufacturing 1.13% Coca-Cola Co. (c) $ Building Material and Garden Equipment and Supplies Dealers 3.74% Fastenal Co. Home Depot, Inc. (c) Sherwin-Williams Co. Chemical Manufacturing 1.83% Colgate-Palmolive Co. (c) Clothing and Clothing Accessories Stores 6.56% Fast Retailing Co. Ltd. (a)(b) Nordstrom, Inc. Ross Stores, Inc. TJX Companies, Inc. (c) Computer and Electronic Product Manufacturing 2.21% FANUC Corp. (a)(b) Teradata Corp. (a)(c) Construction of Buildings 3.78% DR Horton, Inc. Ryland Group, Inc. Toll Brothers, Inc. (a) Couriers and Messengers 1.28% FedEx Corp. (c) Credit Intermediation and Related Activities 1.45% Wells Fargo & Co. Data Processing, Hosting & Related Services 2.29% Google, Inc. (a)(c) Food and Beverage Stores 1.39% Whole Foods Market, Inc. (c) Food Manufacturing 3.59% Hershey Co. HJ Heinz Co. (c) The accompanying notes are an integral part of these financial statements. 12 MARKETFIELD FUND Schedule of Investments (continued) December 31, 2011 Shares Value Food Services and Drinking Places 5.45% Buffalo Wild Wings, Inc. (a) $ Chipotle Mexican Grill, Inc. (a) McDonald’s Corp. (c) General Merchandise Stores 3.87% Costco Wholesale Corp. (c) Tractor Supply Co. (c) Machinery Manufacturing 6.99% Baker Hughes, Inc. (c) Cummins, Inc. Gardner Denver, Inc. National Oilwell Varco, Inc. WW Grainger, Inc. (c) Merchant Wholesalers, Durable Goods 0.57% Beacon Roofing Supply, Inc. (a) Motor Vehicle and Parts Dealers 0.95% Autonation, Inc. (a) Nonmetallic Mineral Product Manufacturing 1.86% Eagle Materials, Inc. USG Corp. (a) Nonstore Retailers 2.42% Amazon.com, Inc. (a) eBay, Inc. (a)(c) Oil and Gas Extraction 2.42% Apache Corp. Continental Resources, Inc. (a) Petroleum and Coal Products Manufacturing 0.97% ConocoPhillips Primary Metal Manufacturing 2.49% Carpenter Technology Corp. (c) Precision Castparts Corp. (c) The accompanying notes are an integral part of these financial statements. 13 MARKETFIELD FUND Schedule of Investments (continued) December 31, 2011 Shares Value Professional, Scientific, and Technical Services 3.51% International Business Machines Corp. (c) $ Priceline.com, Inc. (a) Rail Transportation 3.46% Norfolk Southern Corp. Union Pacific Corp. (c) Real Estate 0.37% Zillow, Inc. (a) Support Activities for Mining 1.90% Halliburton Co. Schlumberger Limited (a)(b) Support Activities for Transportation 1.22% CH Robinson Worldwide, Inc. (c) Telecommunications 0.69% AT&T, Inc. Textile Product Mills 1.04% Mohawk Industries, Inc. (a) Truck Transportation 3.18% JB Hunt Transport Services, Inc. Landstar System, Inc. Old Dominion Freight Line, Inc. (a)(c) TOTAL COMMON STOCKS (Cost $600,705,714) REAL ESTATE INVESTMENT TRUSTS 1.07% Rayonier, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $9,298,123) EXCHANGE TRADED FUNDS 8.34% iShares Dow Jones U.S. Home Construction Index Fund iShares MSCI Mexico Investable Market Index Fund iShares Russell 2000 Index Fund SPDR KBW Regional Banking ETF SPDR S&P Retail ETF TOTAL EXCHANGE TRADED FUNDS (Cost $70,613,380) The accompanying notes are an integral part of these financial statements. 14 MARKETFIELD FUND Schedule of Investments (continued) December 31, 2011 Contracts Value PURCHASED PUT OPTIONS 0.42% SPDR Dow Jones Industrial Average ETF Trust Expiration: March, 2012, Exercise Price: $120.00 $ TOTAL PURCHASED PUT OPTIONS (Cost $3,176,566) Principal Amount SHORT-TERM INVESTMENTS 6.09% AIM STIT — Treasury Portfolio $ TOTAL SHORT-TERM INVESTMENTS (Cost $54,144,443) Total Investments (Cost $737,938,226) 88.53% Other Assets in Excess of Liabilities 11.47% TOTAL NET ASSETS 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. (c) All or a portion of this security is pledged as collateral for short positions. The accompanying notes are an integral part of these financial statements. 15 MARKETFIELD FUND Schedule of Securities Sold Short December 31, 2011 Shares Value Baidu, Inc. $ Central Fund of Canada Ltd.(1)(2)(3) Deutsche Bank AG(2) Eaton Vance Corp. Franklin Resources, Inc. Goldman Sachs Group, Inc. Grupo Financiero Galicia SA — ADR(3) HSBC Holdings PLC(2) ICICI Bank Ltd.(2) iShares FTSE China 25 Index Fund(1) iShares MSCI Australia Index Fund(1) iShares MSCI Brazil Index Fund(1) iShares MSCI EAFE Index Fund(1) iShares MSCI Emerging Markets Index Fund(1) iShares MSCI Malaysia Index Fund(1) iShares MSCI South Africa Index Fund(1) Itau Unibanco Holding SA(2) Jefferies Group, Inc. Legg Mason, Inc. Leucadia National Corp. Market Vectors Russia ETF(1) MetLife, Inc. Moody’s Corp. Ping An Insurance Group Co.(2) Silver Wheaton Corp.(2) WisdomTree India Earnings Fund(1) Total Securities Sold Short (Proceeds $269,593,358) $ Exchange-Traded Fund Foreign issued security Non-income producing security. The accompanying notes are an integral part of these financial statements. 16 MARKETFIELD FUND Schedule of Options Written December 31, 2011 Contracts Value PUT OPTION SPDR Dow Jones Industrial Average ETF Trust Expiration: March, 2012, Exercise Price: $120.00 $ Total Options Written (Premiums received $3,421,904) $ Schedule of Open Futures Contracts December 31, 2011 Number Unrealized of Contracts Settlement Appreciation/ Description Sold Month (Depreciation) Gold 100 Oz February-12 $ Silver 20 March-12 Total Futures Contracts Sold $ The accompanying notes are an integral part of these financial statements. 17 MARKETFIELD FUND Statement of Assets and Liabilities December 31, 2011 Assets Investments, at value (cost $737,938,226) $ Deposit for short sales at broker Receivable for Fund shares issued Dividends and interest receivable Other assets and prepaid expenses Total Assets Liabilities Securities sold short, at value (proceeds $269,593,358) Written options, at value (premiums received $3,421,904) Payable to Adviser Payable to Custodian Payable for Fund shares redeemed Payable to affiliates Dividends payable on short positions Accrued expenses and other liabilities Total Liabilities Net Assets $ Net Assets Consist Of: Paid-in capital $ Accumulated net investment loss ) Accumulated net realized loss ) Net unrealized appreciation (depreciation) on: Investments Foreign currency translation ) Futures contracts Purchased options Written options Securities sold short Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share(1) $ If applicable, redemption price per share may be reduced by a 1.00% redemption fee for shares redeemed within sixty days of purchase. The accompanying notes are an integral part of these financial statements. 18 MARKETFIELD FUND Statement of Operations For the Year Ended December 31, 2011 Investment Income Dividend income(1) $ Interest income Total Investment Income Expenses Advisory fees Dividends on short positions Interest expense Administration fees Fund accounting fees Custody fees Transfer agent fees and expenses Federal and state registration fees Reports to shareholders Audit and tax fees Legal fees Chief Compliance Officer fees and expenses Trustees’ fees and related expenses Other expenses Total Expenses Expense Recovery by Adviser (Note 4) Net Expenses Net Investment Loss ) Realized and Unrealized Gain (Loss) on Investments Net realized gain (loss) from: Investments ) Foreign currency translation ) Purchased options ) Futures contracts closed Written options Short transactions Net realized loss on Investments ) Change in net unrealized appreciation (depreciation) on: Investments ) Foreign currency translation Futures contracts Purchased options Written options Short transactions Net Realized and Unrealized Gain on Investments Net Increase in Net Assets from Operations $ (1)Net of withholding taxes of $143,062 and issuance fees of $1,684. The accompanying notes are an integral part of these financial statements. 19 MARKETFIELD FUND Statement of Changes in Net Assets For the Year Ended For the Year Ended December 31, December 31, From Operations Net investment loss $ ) $ ) Net realized gain (loss) from: Investments ) Foreign currency translation ) ) Purchased options ) ) Written options Futures contracts closed ) Short transactions ) Net realized loss on Investments ) ) Change in net unrealized appreciation (depreciation) on: Investments ) Foreign currency translation ) Futures contracts — Purchased options Written options — Short transactions ) Net increase in net assets from operations From Distributions Net investment income — ) Net realized gain on investments — ) Net decrease in net assets resulting from distributions paid — ) From Capital Share Transactions Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders — Payments for shares redeemed* ) ) Net increase in net assets from capital share transactions Total increase in net assets Net Assets: Beginning of year End of year $ $ Accumulated net investment loss $ ) $ ) *Net of redemption fees of $ $ The accompanying notes are an integral part of these financial statements. 20 MARKETFIELD FUND Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Period Ended Year Ended Year Ended June 1, 2009 to December 31, December 31, December 31, Year Ended Period Ended May 31, 2009 May 31, 2008(1) Net Asset Value, Beginning of Period $ Income (loss) from investment operations: Net investment loss ) Net realized and unrealized gain (loss) on investments ) Total from Investment Operations ) Less distributions paid: From Net Investment Income — ) — — — From net realized gain on investments — ) — — Total distributions paid — ) — — Paid-in capital from redemption fees (Note 2) — Net Asset Value, End of Period $ Total Return(2) % % % )% % Supplemental Data and Ratios: Net assets at end of period (000’s) $ Ratio of expenses to average net assets: Before waivers, reimbursements and recoupments of expenses(3) % Excluding dividends and interest expense on short positions % After waivers, reimbursements and recoupments of expenses(3) % % %(4) % % Excluding dividends and interest expense on short positions % Ratio of net investment loss to average net assets: Before waivers, reimbursements and recoupments of expenses(3)(5) )% )% )%(6) )% )% After waivers, reimbursements and recoupments of expenses(3)(6) )% )% )%(6) )% )% Portfolio turnover rate(2) % The Fund commenced operations on July 31, 2007. Not annualized for periods less than a full year. Annualized for periods less than one year. Includes tax expense. The net investment loss ratios include dividends and interest expense on short positions. The net investment loss ratios include tax expense. Rounds to less than 0.5 cent per share. The accompanying notes are an integral part of these financial statements. 21 MARKETFIELD FUND Notes to Financial Statements December 31, 2011 Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. Marketfield Fund (the “Fund”) represents a distinct series with its own investment objectives and policies within the Trust. The investment objective of the Fund is capital appreciation. The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value. The assets of the Fund are segregated, and a shareholder’s interest is limited to the Fund in which shares are held. The Fund commenced operations on July 31, 2007. Costs incurred by the Fund in connection with the organization, registration and the initial public offering of shares were paid by Marketfield Asset Management, LLC (the “Adviser”). Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of the financial statements. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). (a) Investment Valuation Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued. When the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the stock is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price. If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation. If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. Debt securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a pricing service (the “Pricing Service”). If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models. Short-term debt securities, such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost. If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. Foreign securities are valued at the last current sale price on the principal exchange. As a result, it is possible that the value of foreign securities may be materially affected by events occurring before the Fund’s pricing time (close of the New York Stock Exchange) but after the close of the primary market or exchange on which the security is traded. Securities for which market quotations have been materially affected by events occurring before the close of NYSE but after the close of the securities’ primary markets, are valued at fair value as determined in good faith according to procedures approved by the Trust’s Board of Trustees. Exchange-traded options are valued at the composite price, using the National Best Bid and Offer quotes (“NBBO”). NBBO consists of the highest bid price and lowest ask price across any of the exchanges on which an option is quoted, thus providing a view across the entire U.S. options marketplace. Specifically, composite pricing looks at the last trades on the exchanges where the options are traded. If there are no trades for the option on a given business day, composite option pricing calculates the mean of the highest bid price and lowest ask price across the exchanges where the option is traded. Futures contracts are valued at the last sale price at the close of trading on the relevant exchange or board of trade. If there was no sale on the applicable exchange or board of trade on such day, they are valued at the average of quoted bid and asked prices as of the close of such exchange or board of trade. 22 MARKETFIELD FUND Notes to Financial Statements (continued) December 31, 2011 When market quotations are not readily available, any security or other financial instrument is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees. These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual market value. The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced. The Fund has adopted Statement of Financial Accounting Standard, “Fair Value Measurements and Disclosures” (“Fair Value Measurements”) and FASB Staff Position “Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions that are Not Orderly” (“Determining Fair Value”). Determining Fair Value clarifies Fair Value Measurements and requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value. Determining Fair Value also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for major security types. Fair Value Measurements requires the Fund to classify its securities based on valuation method. These inputs are summarized in the three broad levels listed below: Level 1 — Quoted prices in active markets for identical securities. Level 2 — Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 — Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments.) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. During the year ended December 31, 2011, no securities were transferred into or out of Level 1 or 2. The following is a summary of the inputs used in valuing the Fund’s investments carried at fair value as of December 31, 2011: Level 1 Level 2 Level 3 Total Assets: Equity Common Stocks $ $
